IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MICHAEL BULLOCK,                          : No. 114 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH COURT OF                     :
PENNSYLVANIA AND JUDGE(S)                 :
AND/OR AUTHORITY OF COURT                 :
DISPOSITIONS,                             :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.